             Case 1:21-cr-00160-TJK Document 97 Filed 09/15/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                             :
                                                     :
                                                     :       Case No. 21-cr-160-4 (TJK)
        v.                                           :
                                                     :
CORY KONOLD                                          :


         GOVERNMENT’S OPPOSITION TO DEFENDANT CORY KONOLD’S
               MOTION TO MODIFY CONDITIONS OF RELEASE

       The United States, by and through its attorney, the United States Attorney for the District

of Columbia, respectfully submits this opposition to Defendant Cory Konold’s (“the defendant”)

Motion to Modify Conditions of Release (ECF No. 95). The government opposes the defendant’s

motion in part but does not oppose certain modifications to his release conditions.

       As the government has previously stated in both of its oppositions to Defendant Felicia

Konold’s motions to modify the conditions of her release (ECF Nos. 57 and 96), the defendant has

the burden to show that there is either new information or there has been a change in circumstances

that would have a material bearing on the defendant’s risk of danger to the community such that it

would warrant a modification of the conditions of release. See e.g. United States v. Hebron, No.

CRIM.A. 97-178 (TAF), 1997 WL 280568, at *1 (D.D.C. May 22, 1997); accord United States v.

Bikundi, 73 F. Supp. 3d 51, 54 (D.D.C. 2014) (citing 18 U.S.C. § 3142(f)(2)(B)). The defendant

offers no new information or change in circumstances that would warrant a stepdown in his

supervision. Like his co-defendants, including his sister Felicia Konold, the defendant is on

supervision for serious crimes and remains a risk of danger to the community. General supervision

without electronic monitoring is therefore inappropriate for this defendant.

       However, the government understands that the defendant has unpredictable employment



                                                 1
          Case 1:21-cr-00160-TJK Document 97 Filed 09/15/21 Page 2 of 2




opportunities that requires flexibility with his electronic monitoring. As the government suggested

in its most recent opposition to Defendant Felicia Konold’s motion to modify conditions of release,

the government believes that stepdown from home detention to a home curfew from 9:00 p.m. to

6:00 a.m. with electronic monitoring would continue to protect the community while also giving

the defendant flexibility for his employment.

       For these reasons, the government respectfully requests that the defendant’s motion be

denied in part, but allow for some modification of his conditions of release to facilitate employment

opportunities.



                                                      Respectfully submitted,

                                                      CHANNING D. PHILLIPS
                                                      Acting United States Attorney
                                                      D.C. Bar No. 415793


                                                By:   /s/ Christopher A. Berridge
                                                      Christopher A. Berridge
                                                      Assistant United States Attorney
                                                      GA Bar No. 829103
                                                      555 Fourth Street, N.W.
                                                      Washington, D.C. 20530
                                                      Telephone: (202) 252-6685
                                                      Christopher.Berridge@usdoj.gov




                                                  2
